Liacos, J.
(concurring in part and dissenting in part). I agree that the judgment should be reversed. I do not agree that the case may be retried. I have stated before my view that our Declaration of Rights does not permit State regulation of allegedly obscene matter except when it is thrust on an unwilling audience or distributed to minors. I need not restate the reasons for my view as they are amply stated in Commonwealth v. Trainor, 374 Mass. 796, 807 (1978) (Abrams and Liacos, JJ., dissenting); Commonwealth v. Zone Book, Inc., 372 Mass. 366, 373 (1977) (Liacos, J., concurring). I note that there was no evidence in this case that the film in issue was advertised or shown in such a way as to constitute “obtrusive exposure to unconsenting adults.” Id. at 374, quoting Paris Adult Theatre I *200v. Slaton, 413 U.S. 49, 113 (1973) (Brennan, J., dissenting). A judgment of acquittal of the defendant should enter.